 Case 4:13-cv-00151-RCC Document 107 Filed 10/22/19 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ARIZONA

                                   TUCSON DIVISION

WILDEARTH GUARDIANS,                   )
                                       )
      Plaintiff,                       )
                                       )        No. 13-151-RCC
vs.                                    )
                                       ) UNOPPOSED MOTION FOR
UNITED STATES FISH AND WILDLIFE        ) RECONSIDERATION OF
SERVICE and UNITED STATES FOREST       )    SCHEDULING ORDER
SERVICE,                               )      (ECF DOC. NO. 106)
                                       )
      Defendants.                      ) (Expedited consideration requested)
_______________________________________)



       In its Scheduling Order of October 21, 2019 [ECF Doc. No. 106], the Court orders

Plaintiff WildEarth Guardians to respond to the Federal Defendants’ pending Rule 59

motion by October 25, 2019. Plaintiff WildEarth Guardians hereby respectfully moves

the Court to reconsider its October 21, 2019 Scheduling Order, and to extend the time for

filing of its responsive memorandum to 9:00 a.m. Arizona time on October 28, 2019.

Plaintiff has conferred with counsel for the Federal Defendants on this motion, and the

Federal Defendants do not oppose this motion upon the condition that the time for filing

their reply memorandum is extended by one day – to November 5, 2019 – and the further

condition that the Court maintains the current setting for a hearing on their Rule 59

motion on November 7, 2019. WildEarth Guardians believes that these conditions are

reasonable.
 Case 4:13-cv-00151-RCC Document 107 Filed 10/22/19 Page 2 of 5



         In support of this motion, WildEarth Guardians states that the Federal Defendants’

currently pending Rule 59 motion raises a myriad of factual and legal issues which

require response. Extending the deadline for WildEarth Guardians’ response

memorandum until 9:00 a.m. Arizona time on October 28, 2019 will facilitate WildEarth

Guardians’ preparation of a comprehensive and meaningful response to the numerous

factual and legal arguments set out in the Federal Defendants’ pending Rule 59 motion,

and thereby facilitate the most-informed decision by this Court on the motion.

         WildEarth Guardians respectfully represents to the Court that it has not been

“sitting on its hands” since the time that the Federal Defendants filed their Rule 59

motion. Indeed, the opposite is true. Since the Rule 59 motion was filed, WildEarth

Guardians and the undersigned have devoted an extraordinary amount of time in working

to assure that the contours of the Court’s injunction are specifically tailored to those

activities that pose a risk to the conservation and recovery of the Mexican spotted owl.

Those efforts by WildEarth Guardians include a careful review of the categories of the

actions that the Federal Defendants desire to have excepted from the injunction. In

connection with that effort, the undersigned has expended considerable resources in

communications with counsel for the Federal Defendants and in the negotiation and

development of an as yet unapproved stipulation with the Federal Defendants [ECF Doc.

No. 105] to release the vast majority of currently enjoined projects from operation of the

injunction. If the Court were to approve that stipulation, the only enjoined activities

would be activities that are planned for implementation in Mexican spotted owl habitat.


WildEarth Guardians v. U.S. Forest Service, et al.               Unopposed Motion for Reconsideration
Civil No. 13-151-RCC                                                                          Page 2
    Case 4:13-cv-00151-RCC Document 107 Filed 10/22/19 Page 3 of 5



Under the extenuating circumstances of this case, the undersigned submits that his

deployment of time towards this end was not only warranted; it also demonstrates

WildEarth Guardians’ utmost good faith in having this case appropriately and fairly

resolved with the least amount of disruption to forest management activities on the

relevant national forests.1

         In light of the facts (1) that WildEarth Guardians is working extremely diligently

to address the concerns raised by the Federal Defendants in their Rule 59 motion, (2) that

those efforts have culminated in a very significant narrowing of the injunction (if the

pending stipulation is approved) to only those activities occurring in Mexican spotted owl

habitat, and (3) that the Federal Defendants do not oppose this motion upon the

conditions set out in the first paragraph of this motion above, WildEarth Guardians

respectfully requests that its time to respond to the Federal Defendants’ Rule 59 motion

/

/

/

/

/


1

        The undersigned represent that the referenced efforts towards narrowing the scope
of the injunction were his “top priority” while they were occurring, and came on top of
his additional docket obligations. The combined effect of heavy work load flow in other
cases and the undersigned’s efforts to address the Federal Defendants’ concerns regarding
the injunction in an expedited fashion necessitate this motion for an extension of time on
the Rule 59 response until 9:00 a.m. Arizona time on October 28, 2019.
WildEarth Guardians v. U.S. Forest Service, et al.              Unopposed Motion for Reconsideration
Civil No. 13-151-RCC                                                                         Page 3
 Case 4:13-cv-00151-RCC Document 107 Filed 10/22/19 Page 4 of 5



be extended until 9:00 a.m. Arizona time on October 28, 2019, and that the Federal

Defendants’ time to file their reply be extended by one day until November 5, 2019.

         Dated:              October 22, 2019.



                                                 Respectfully submitted,


                                                        /s/ Steven Sugarman
                                                 Steven Sugarman
                                                 347 County Road 55A
                                                 Cerrillos, New Mexico 87010
                                                 (505) 672-5082
                                                 stevensugarman@hotmail.com




WildEarth Guardians v. U.S. Forest Service, et al.                         Unopposed Motion for Reconsideration
Civil No. 13-151-RCC                                                                                    Page 4
 Case 4:13-cv-00151-RCC Document 107 Filed 10/22/19 Page 5 of 5




                                         CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of this Unopposed Motion for
Reconsideration of Scheduling Order was served on counsel of record on October 22,
2019 through the Court’s electronic CM-ECF system.


                                                 /s/ Steven Sugarman
                                                 Steven Sugarman




WildEarth Guardians v. U.S. Forest Service, et al.                     Unopposed Motion for Reconsideration
Civil No. 13-151-RCC                                                                                Page 5
